    Case 2:19-cv-11149-LMA-DMD Document 94-3 Filed 03/31/20 Page 1 of 6


From:             Eric Rhine
To:
Subject:
Date:
                  fsalleyA; Josh Koch; Nanette Hartdegen
                  RE: Rec Marine/Richard | Service of Discovery
                  Thursday, October 3, 2019 4:17:13 PM
                                                                                                       3
Reply All.

What does that mean Fred? Are you objecting to my service? Are you objecting to service via
email? Please explain.

You have 30 days under the rules to respond. Still waiting for your rule supporting the claim that a
paralegal is unable to serve discovery.

Thanks.

Eric J. Rhine, Esq.
Spagnoletti Law Firm
401 Louisiana Street, 8th Floor
Houston, TX 77002-1629
+ 1 713 653 5600 [main]
+ 1 713 653 5607 [direct]
+ 1 713 653 5656 [fax]
erhine@spaglaw.com [email]

This message is for the named person's use only. It may contain sensitive and private
proprietary or legally privileged information. No confidentiality or privilege is waived or
lost by any mistransmission. If you are not the intended recipient, please immediately
delete it and all copies of it from your system, destroy any hard copies of it and notify the
sender. You must not, directly or indirectly, use, disclose, distribute, print or copy any part
of this message if you are not the intended recipient.


From: fsalleyA <fsalley@acadiacom.net>
Sent: Thursday, October 03, 2019 4:13 PM
To: Eric Rhine <erhine@spaglaw.com>
Subject: Re: Rec Marine/Richard | Service of Discovery

                                        SALLEY & ASSOCIATES
                                                      Attorneys

 Fred E. Salley                                 77378 Hwy 1081          Telephone:1-985-867-8830
 ______________                                  P.O. Box 3549          Facsimile: 1-985-867-3368
                                              Covington, LA 70434        Cellular : 1-504-450-3880


Thursday, October 03, 2019 16:11:46
     Case 2:19-cv-11149-LMA-DMD Document 94-3 Filed 03/31/20 Page 2 of 6


Eric, it was still only served via email at 12:30pm today.

Best regards,


Fred E. Salley

-------------------------------------------

On 10/3/2019 3:50 PM, Eric Rhine wrote:
        Reply all please on all correspondence.

        Do I need Josh to serve discovery on you a third time?


        Eric J. Rhine, Esq.
        Spagnoletti Law Firm
        401 Louisiana Street, 8th Floor
        Houston, TX 77002-1629
        + 1 713 653 5600 [main]
        + 1 713 653 5607 [direct]
        + 1 713 653 5656 [fax]
        erhine@spaglaw.com [email]

        This message is for the named person's use only. It may contain sensitive and private
        proprietary or legally privileged information. No confidentiality or privilege is waived
        or lost by any mistransmission. If you are not the intended recipient, please
        immediately delete it and all copies of it from your system, destroy any hard copies of
        it and notify the sender. You must not, directly or indirectly, use, disclose, distribute,
        print or copy any part of this message if you are not the intended recipient.

        From: fsalleyA <fsalley@acadiacom.net>
        Sent: Thursday, October 03, 2019 3:39 PM
        To: Eric Rhine <erhine@spaglaw.com>
        Subject: Re: Rec Marine/Richard | Service of Discovery

                                                 SALLEY &
                                                ASSOCIATES
                                                   Attorneys

          Fred E. Salley                        77378 Hwy 1081          Telephone:1-985-867-8830
          ______________                         P.O. Box 3549          Facsimile: 1-985-867-3368
                                              Covington, LA 70434        Cellular : 1-504-450-
                                                                        3880

        Thursday, October 03, 2019 15:33:34

        Eric:
Case 2:19-cv-11149-LMA-DMD Document 94-3 Filed 03/31/20 Page 3 of 6



 If you are not correctly/currently admitted to the EDLA, this discovery initiated by you
 would not be valid. As an officer of the Court, I am obliged to point out any probable
 discrepancies in the bar rules.

 Best regards,


 Fred E. Salley


 --------------------------------------------
 On 10/3/2019 2:25 PM, Eric Rhine wrote:
        Fred,

        Is there a reason you feel the need to remain obstinate in this matter?

        Please identify for me the specific Federal Rule that forbids Nanette from
        serving discovery that is drafted UNDER MY NAME.

        Attached please find Richard’s First Set of Interrogatories and First
        Request for Production directed to each – REC Marine, Gulf Offshore, and
        OTS -- for response within the time limit imposed by the FRCP. Either
        way, the discovery is yet again – FOR A SECOND TIME – served on you.

        Are you going to include this alleged horrific grievance in your next Status
        Conference Report to the Court? The practice of law does not require the
        difficulty you are deliberately inserting into this matter. It is unfortunate
        you feel the need to do so.

        Should you wish to discuss any of this, or any of your false and misleading
        allegations to the Court in the future, please contact me.
        Eric

        Eric J. Rhine, Esq.
        Spagnoletti Law Firm
        401 Louisiana Street, 8th Floor
        Houston, TX 77002-1629
        + 1 713 653 5600 [main]
        + 1 713 653 5607 [direct]
        + 1 713 653 5656 [fax]
        erhine@spaglaw.com [email]

        This message is for the named person's use only. It may contain
Case 2:19-cv-11149-LMA-DMD Document 94-3 Filed 03/31/20 Page 4 of 6


      sensitive and private proprietary or legally privileged information.
      No confidentiality or privilege is waived or lost by any
      mistransmission. If you are not the intended recipient, please
      immediately delete it and all copies of it from your system, destroy
      any hard copies of it and notify the sender. You must not, directly
      or indirectly, use, disclose, distribute, print or copy any part of this
      message if you are not the intended recipient.


      From: Nanette Hartdegen <njh@spaglaw.com>
      Sent: Thursday, October 03, 2019 2:16 PM
      To: Eric Rhine <erhine@spaglaw.com>
      Subject: FW: Rec Marine/Richard | Service of Discovery




      From: fsalleyA <fsalley@acadiacom.net>
      Sent: Thursday, October 3, 2019 2:14 PM
      To: Nanette Hartdegen <njh@spaglaw.com>
      Subject: Re: Rec Marine/Richard | Service of Discovery

                                             SALLEY &
                                            ASSOCIATES
                                                Attorneys

       Fred E. Salley                      77378 Hwy 1081                   Telephone:1-985-867-
                                                                            8830
       ______________                        P.O. Box 3549                  Facsimile: 1-985-867-
                                                                            3368
                                        Covington, LA 70434                  Cellular : 1-504-
                                                                            450-3880

      Thursday, October 03, 2019 14:07:01

      You are not authorized by the federal rules to serve any pleadings on
      opposing counsel. Counsel must effect service themselves under their
      name on opposing counsel. It is a federal court of law and record--
      paralegals do not posses the required qualifications or exposure, and are
      not members of the state bar or federal bar.

      Best regards,


      Fred E. Salley


      ----------------------------------------------------------------------------------------------
Case 2:19-cv-11149-LMA-DMD Document 94-3 Filed 03/31/20 Page 5 of 6




      On 10/3/2019 10:27 AM, Nanette Hartdegen wrote:
           Dear Counsel:

           Attached please find Richard’s First Set of
           Interrogatories and First Request for Production
           directed to each – REC Marine, Gulf Offshore, and
           OTS -- for response within the time limit imposed by
           the FRCP.

           Regards,


           _____________________________
           Nanette J. Hartdegen
           Paralegal Administrator
           Spagnoletti Law Firm
           401 Louisiana Street, 8th Floor
           Houston, TX 77002-1629
           +1 713 653 5625 [direct]
           +1 713 653 5600 [main]
           +1 713 653 5656 [fax]

           This message is for the named person's use only. It
           may contain sensitive and private proprietary or
           legally privileged information. No confidentiality or
           privilege is waived or lost by any mistransmission.
           If you are not the intended recipient, please
           immediately delete it and all copies of it from your
           system, destroy any hard copies of it and notify the
           sender. You must not, directly or indirectly, use,
           disclose, distribute, print or copy any part of this
           message if you are not the intended recipient.

           Tax Advice Disclosure: Any U.S. federal tax advice
           contained in this communication, including any
           attachment(s), unless expressly stated otherwise,
           was and is not intended or written to be used, and
           cannot be used, for the purpose of (1) avoiding
           penalties under the Internal Revenue Code or (2)
           promoting, marketing or recommending to another
           party any matters addressed herein.
Case 2:19-cv-11149-LMA-DMD Document 94-3 Filed 03/31/20 Page 6 of 6




             Virus-free. www.avast.com
